Exhibit 10.2

 

EMPLOYMENT AGREEMENT

WAIVER AND RELEASE OF CLAIMS

 

Paul J. Evans

 

This Waiver and Release of Claims (“Key Employee Release”) is given by Paul J.
Evans (the “Key Employee”) in favor of MYR Group Inc. (the “Company”) and all of
its successor, parent, affiliate, or subsidiary companies and their present and
former officers, directors, employees, agents, representatives, legal
representatives, accountants, successors, and assigns (the “Released Parties”).

 

1. Separation Date. Key Employee’s active employment with the Company will
terminate on October 19, 2015 (the “Separation Date”). Key Employee states and
acknowledges that all earned but unpaid compensation (as defined in Section 2.3
of the Employment Agreement) as of the Separation Date has been paid and that
there are no amounts due and owing from any of the Released Parties except as
expressly set forth in this Key Employee Release. The Company will reimburse Key
Employee for all reasonable business expenses incurred prior to the Separation
Date, provided that he submits acceptable documentation of such expenses within
forty-five (45) days after the Separation Date.

 

2. Survival of Employment Agreement. The terms and conditions of this Key
Employee Release are intended to supplement the Employment Agreement between the
Company and Key Employee dated January 3, 2012 (the “Employment Agreement”).
Except as specifically outlined in this Key Employee Release, all provisions of
the Employment Agreement will terminate on the Separation Date. Notwithstanding
the termination of the Employment Agreement, as a material condition of this Key
Employee Release, Employee agrees to comply with Section 3.9 (Non-Competition,
Non-Solicitation; Confidentiality) of the Employment Agreement, which will
remain in full force and effect after the Separation Date.

 

3. Release of Claims. In exchange for, and consideration of the additional
benefits specified in Section 3.5 of the Employment Agreement (regarding
termination Without Cause or for Good Reason outside the Protection Period),
i.e., those benefits in addition to the payment of Base Salary through the date
of termination and any benefits payable pursuant to the terms of the
compensation and benefit plans specified in Section 2.3 of the Employment
Agreement, Key Employee for himself and his representatives, heirs, and assigns,
hereby releases and discharges Released Parties from all claims, demands, and
causes of action of any nature, known or unknown, that he may have against
Released Parties, including but not limited to claims that in any manner relate
to, arise out of or involve any aspect of his employment with any of the
Released Parties, and the termination of his employment (“Claims”). Key Employee
acknowledges that the Claims released under this paragraph might arise under
many different foreign, domestic, national, state, or local laws (including
statutes, regulations, other administrative guidance, and common law doctrines),
including but not limited to the following:

 

(a) Claims for breach of contract, whether express, implied or implied-in-fact,
and for detrimental reliance, promissory estoppel or quantum meruit, including
without limitation any claims arising out of or relating to the Employment
Agreement;

 

(b) Any and all Claims under or pursuant to the Americans with Disabilities Act,
as amended, the Age Discrimination in Employment Act, as amended, Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Equal Pay Act, United States Presidential Executive Orders 11246 and 11375, 42
U.S.C. § 1981, as amended, 42 U.S.C. § 1985, the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Fair Labor Standards Act, the Family and
Medical Leave Act, the Genetic Information Nondiscrimination Act, the
Immigration Reform and Control Act of 1986, the Fair Credit Reporting Act, the
Sarbanes-Oxley Act, the National Labor Relations Act, the Labor Management
Relations Act, the Worker Adjustment and Retraining Notification Act, and as
well as any other federal law, statute, ordinance, rule, regulation or Employee
order relating to employment and/or discrimination in employment, and/or any
Claims to attorneys’ fees or costs under any such statutes or laws;

 



 1

 

 

 

(c) Any and all Claims under the Illinois Human Rights Act, 775 ILCS § 5, the
Illinois Equal Pay Act of 2003, 820 ILCS §§ 112/1-90, the Illinois Minimum Wage
Law, 820 ILCS §§ 105/1-15, the Illinois Wage Payment and Collection Act, 820
ILCS §§ 115/1-16, the Illinois Personnel Records Review Act, 820 ILCS §§
40/0.01-13, the Illinois One Day Rest in Seven Act, 820 ILCS §§ 140/1-9, the
Illinois Worker Adjustment and Retraining Notification Act, 820 ILCS § 65, and
any other Claims under any Illinois statutes, as well as any other state or
local law, statute, ordinance, rule, regulation or Employee order relating to
employment and/or discrimination in employment, and/or any Claims to attorneys’
fees or costs under any such statutes or laws; and

 

(d) Claims for wrongful discharge, retaliatory discharge, negligent or
intentional infliction of emotional distress, interference with contractual
relations, personal, emotional or physical injury, fraud, defamation, libel,
slander, misrepresentation, violation of public policy, invasion of privacy, or
any other statutory or common law theory of recovery.

 

4. Exclusion for Certain Claims. Notwithstanding the provisions of paragraph 3
above, the Released Parties and Key Employee (collectively referenced as the
“Parties”) agree that the release in paragraph 3 shall not apply to any unpaid
salary, accrued vacation or expense reimbursements payable under the Employment
Agreement based upon services performed prior to the Separation Date; any Claims
arising after the Effective Date of this Key Employee Release; any Claims which
may not, as a matter of law, be released; any Claims to enforce rights, if any,
under ERISA to recover any vested benefits; and any Claims to enforce any
provision of this Key Employee Release or any alleged breach of this Key
Employee Release by the Released Parties.

 

(a) Unknown Claims. Key Employee acknowledges that he is releasing Claims that
he may not know about, and that he does so with knowing and voluntary intent.
Key Employee expressly waives all rights that he may have under any law that is
intended to protect him from waiving unknown Claims. Key Employee further
acknowledges that he understands the significance of doing so.

 

(b) Governmental Investigations. Notwithstanding the general release set forth
in paragraph 3, nothing in this Key Employee Release shall be construed to
prohibit Key Employee from filing a charge or cooperating with any investigation
by any government agency (including, without limitation, the United States
Department of Labor or the Equal Employment Opportunity Commission) but this
release does waive his right to file an individual or class action lawsuit
against the Company or receive any equitable or monetary relief in connection
with any such charge or investigation.

 



 2

 

 

5. Company Property. Within one (1) business day after the Separation Date, Key
Employee agrees to return all Company-owned property in his possession,
including but not limited to the company vehicle, any laptops, cellphones,
office keys, all other Company-owned equipment, all software and computers, all
documents and papers (including but not limited to files, reports, Rolodexes,
memoranda, records, electronic data, printouts, sales data, customer lists,
employee lists, product lists, business plans, notebook entries, and copies of
the foregoing), all Confidential Information (as defined in Section 3.9(c) of
the Employment Agreement) and all other Company property.

 

6. Full Disclosure. Key Employee acknowledges that he has disclosed to the
Company any information that he has concerning any acts or omissions involving
the Released Parties or any of their respective parent companies, subsidiaries,
affiliates, shareholders, officers, directors, employees or agents, that he has
reason to believe may be unlawful or involve any false claims to the United
States or any other government having jurisdiction over the Released Parties.
Further, Key Employee promises to cooperate fully and voluntarily in any
investigation that the Released Parties undertake into matters occurring during
his employment with the Company or its predecessors, and agrees not to disclose
to anyone who is not assisting the Released Parties with the investigation,
other than his attorney, the fact of or the subject matter of the investigation,
except as required by law. Key Employee will accommodate his schedule to
cooperate with the Released Parties and promptly provide such information.
Nothing herein is intended to or shall preclude Key Employee from cooperating
with any appropriate federal, state, or local government agency in any of said
agencies’ investigations of alleged violations of applicable laws.

 

7. Cooperation with Litigation. In the event that any of the Released Parties is
involved in any litigation, arbitration or administrative proceeding subsequent
to the Separation Date, Key Employee agrees that, upon request, he will provide
reasonable cooperation to the Released Parties and their attorneys in the
prosecution or defense of any litigation, arbitration or administrative
proceeding, including participation in interviews with the Released Parties’
attorneys, appearing for depositions, testifying in administrative, judicial or
arbitration proceedings, or any other reasonable participation necessary for the
prosecution or defense of any such litigation, arbitration or administrative
proceeding. The Released Parties agree to reimburse Key Employee for his
reasonable expenses in participating in the prosecution or defense of any
litigation, arbitration or administrative proceeding, provided that Key Employee
submits acceptable documentation of all such expenses.

 

8. Prospective Employers. Key Employee agrees to direct all requests for
references and/or verification of employment to MYR Group Inc., Attention: Vice
President Human Resources, 12150 East 112th Avenue, Henderson, Colorado, 80640.
The Company agrees that it will respond to any such requests by providing Key
Employee’s position and/or job title and dates of service.

 

9. No Disparagement. Key Employee agrees that, subsequent to the Separation
Date, he will not make any disparaging or derogatory remarks or statements about
the Released Parties, or any of their parent companies, subsidiaries,
affiliates, related companies, partnerships or joint ventures, as well as their
respective current and former officers, directors, shareholders, principals,
attorneys, agents, employees or any Released Party, or his prior employment with
the Company. The Released Parties agree that they will not make any disparaging
or derogatory remarks or statements about Key Employee or his prior employment
with the Company; provided, however, that nothing in this Key Employee Release
shall be construed to prohibit any of the Released Parties from disclosing
information regarding the termination of the Employment Agreement and/or this
Key Employee Release if required under applicable securities laws.

 



 3

 

 

10. Periods for Consideration and Revocation:

 

(a) ADEA Release Requirements Satisfied: Key Employee acknowledges that this Key
Employee Release satisfies all applicable legal requirements to validly release
any Claims (including without limitation Claims arising under the Age
Discrimination in Employment Act, as amended). These requirements are that (i)
Key Employee voluntarily entered into this Key Employee Release with full
knowledge of its terms (i.e., free from fraud, duress, coercion or mistake of
fact); (ii) this Key Employee Release is in writing and fully comprehensible and
understandable to Key Employee; (iii) this Key Employee Release explicitly
waives only current ADEA claims; (iv) this Key Employee Release does not waive
future ADEA claims; (v) the Severance Pay set forth in Section 3.5 of the
Employment Agreement constitutes monies to which Key Employee would not be
entitled in the absence of his entering into this Key Employee Release; (vi) the
Released Parties advised Key Employee in writing to consult an attorney prior to
entering into this Key Employee Release; (vii) the Released Parties provided Key
Employee with at least forty-five (45) days in which to decide whether to enter
into this Key Employee Release; and (viii) the Released Parties provided Key
Employee with at least seven (7) days within which to revoke this Key Employee
Release after signing it.

 

(b) Consideration Period: Key Employee acknowledges that, before signing this
Key Employee Release, he was allowed at least forty-five (45) days in which to
consider this Key Employee Release. Key Employee waives any right to additional
time within which to consider this Key Employee Release. Key Employee further
acknowledges that: (i) he took advantage of the time he was given to consider
this Key Employee Release before signing it; (ii) he carefully read this Key
Employee Release; (iii) he fully understands it; (iv) he is entering into it
voluntarily; (v) he will receive the Severance Pay as outlined in Section 3.5 of
the Employment Agreement in exchange for his execution of this Key Employee
Release, which he would not otherwise be entitled to receive; and (vi) the
Released Parties, in writing, encouraged Key Employee to discuss this Key
Employee Release with an attorney before signing it, and that Key Employee did
so to the extent he deemed appropriate.

 

(c) Revocation Period: Key Employee understands that he may revoke this Key
Employee Release within seven (7) days after signing it. Such revocation shall
not be effective unless received by Released Parties on or before 5:00 p.m.
Mountain Time of the seventh (7th) day following Key Employee’s execution of the
Key Employee Release. Such revocation shall be sent by certified mail, return
receipt requested, to MYR Group Inc., Attention: Chief Legal Officer, 12150 East
112th Avenue, Henderson, Colorado, 80640. Key Employee also understands that,
should he revoke this Key Employee Release within the seven (7) day period, the
Key Employee Release is voided in its entirety and he will not be entitled to
any consideration provided under this Key Employee Release or Section 3.5 of the
Employment Agreement.

 



 4

 

 

(d) Adequacy of Consideration: There are no promises, terms, conditions, or
obligations other than those contained herein and contained in the Employment
Agreement; and this Key Employee Release and the Employment Agreement shall
supersede all previous communications, representations or agreements, either
verbal or written, between the Key Employee and the Released Parties. Key
Employee acknowledges the adequacy and sufficiency of the consideration for the
promises set forth in this Key Employee Release and the Employment Agreement.
Key Employee acknowledges and agrees that he/she is estopped from raising and
hereby expressly waives any defense regarding the receipt and/or legal
sufficiency of the consideration provided by the Released Parties under this Key
Employee Release or the Employment Agreement.

 

11. Miscellaneous:

 

(a) Nonadmission of Liability: The entry into this Key Employee Release by the
Parties is not and shall not be construed to be an admission of any act,
practice or policy by the Key Employee or the Released Parties in violation of
any statute, common law duty, constitution, or administrative rule or
regulation. Further, this Key Employee Release shall not constitute evidence of
any such proscribed or wrongful act, practice or policy.

 

(b) Modifications. The Parties agree that the provisions of this Key Employee
Release may not be modified by any subsequent agreement unless the modifying
agreement is: (i) in writing; (ii) specifically references this Key Employee
Release; (iii) signed by Key Employee; and (iv) signed and approved by an
authorized officer of the Company.

 

(c) Integration. The Parties acknowledge and agree that this Key Employee
Release constitutes the entire agreement between the Parties; that the Parties
have executed this Key Employee Release based upon the terms set forth herein;
that the Parties have not relied on any prior agreement or representation,
whether oral or written, which is not set forth in this Key Employee Release;
that no prior agreement, whether oral or written, shall have any effect on the
terms and provisions of this Key Employee Release; and that, except to the
extent that they are specifically incorporated into or continued in effect under
this Key Employee Release, all prior agreements, whether oral or written, are
expressly superseded and/or revoked by this Key Employee Release.

 

(d) Severability and Waiver. The Parties acknowledge and agree that each
provision of this Key Employee Release shall be enforceable independently of
every other provision. Furthermore, any provision in this Key Employee Release
which is prohibited or unenforceable in any jurisdiction by reason of applicable
law will, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12. Effective Date. This Key Employee Release will not become effective until
the eighth (8th) day after Key Employee executes this Key Employee Release. Key
Employee acknowledges that the Released Parties may withhold any of the
Severance Pay required under Section 3.5 of the Employment Agreement until the
Effective Date of this Key Employee Release.

 



 5

 

 

13. Fees and Costs. The Parties will each bear their own attorney's fees and
costs in connection with drafting and negotiation of this Key Employee Release.
In the event that any of the Parties (or any Released Party) initiates legal
action in any court or adjudicative body to enforce any provision of this Key
Employee Release, or initiates legal action based upon the breach of any
provision of this Key Employee Release by any other party, the prevailing party
in any such legal proceeding shall recover, in addition to any legal or
equitable relief otherwise available under applicable law, reasonable costs and
expenses (including attorneys’ fees) incurred in connection with the prosecution
or defense of any such legal action.

 

14. Governing Law: Except to the extent governed by federal law, this Key
Employee Release shall be governed by the statutes and common law of the State
of Illinois, exclusive of any rules pertaining to conflicts of laws. The Parties
agree that any litigation pertaining to the interpretation, application or
enforcement of any provision of this Key Employee Release must be filed in a
federal or state court of competent jurisdiction in Chicago, Illinois. Both
Parties agree to waive any right to trial by jury in the event of any dispute
pertaining to the interpretation, application or enforcement of any provision of
this Key Employee Release.

 

15. Successors and Assigns: This Key Employee Release will be binding on Key
Employee, his heirs, administrators, representatives, executors, successors, and
assigns, and will inure to the benefit of all Released Parties and their
respective heirs, administrators, representatives, executors, successors and
assigns.

 

16. Interpretation: This Key Employee Release shall be construed as a whole
according to its fair meaning. It shall not be construed strictly for or against
the Company, Key Employee or any Released Party. Unless the context indicates
otherwise, the term “or” shall be deemed to include the term “and” and the
singular or plural number shall be deemed to include the other. Captions are
intended solely for convenience of reference and shall not be used in the
interpretation of this Key Employee Release. Unless otherwise defined in this
Key Employee Release, capitalized terms shall have the same meaning as those
same terms in the Employment Agreement.

 

17. Voluntary Release: Key Employee acknowledges and states that he has
knowingly and voluntarily entered into this Key Employee Release.

 

 

* * *

 

Signature Page Follows

 

 

 



 6

 

 


 

Agreed to and accepted this _____ day of ______________, 20___.

 

KEY EMPLOYEE

 



        Signature   Date                   Name Printed                      
RELEASED PARTIES                       Signature                       Name
Printed      



 

 



 7

 